                                                 u.wcmcu
   ..
 <!!!
                                         aomua ~ StAilCS
                                                ATTO_. Mf\IBI
                                                U!ll NCitlrmdf
                                               'Am~Atli1(4W1Gl
                                                 ~   (ftm   ,.,,..clr,
                                                 ~~   (., 45\,.fltf




         EUaeM.White       "1110    3.ofo ooo"\,..            '1~~~
         Office of Civil _llahtl
         BLM AJqb Stat~~ Office
         222 Wut Swath Ave.., 113
         ~ A1ub 99513-7599

         Rc 1knchll. Bstblr.
         0 . 1\1& WWt...tM& ~

                 AJyouDw,! ~ML H~ ~~-~ fbrNMGDible
         accommodatioa tom the APSIBLM fer MI. H~'• ~ I eal1ed MI. White's offtce
         and loft a mea•p tor her to call me both.,..., QlOftlb:iiiDd thilmominl- ML White's
         phone message tDday said that ~be wu lAthe ot!ce today. D\11 tq Ms. 'White's failure either of
         my phone calli. I bad to call ~ NCeptiotJi#t aJJ.ttM, to obtam ML White's otJ!ce fa DUmber.
                 ~&.. Honchel ba nblrdued additioad m.tdical evidence hl tt. t1mD of a letter .thm hcf
         doctor, PsycholoaiR Laura Bmwa Phd, to x.t S .          via a lattoi ~- to h&a oa July 14,
         2011.. I have enaloRd a actdltioul ccpy oimy litter to Mr. Slau;httr sod Dr. BrowD'S IOU..

                  AcconJiua to t.be ~ oftmerior Rouoaeb.le Accommodation Request.
         resuJatlotu~, 8330.6((8) ltecoufdaratiou. MJ. Honchel had five (5) bulinta days tbllowills her
        reeefpt of Mr. Sla~a letter on July I, 2011, withm which to submit additioul J:UedieaJ
        evidmee to the BLM ccmcemm, her requoat for rt810llable aceommodatforL Mr. SJausbter thea
        had 1Jve days to respoad to her~ for rccoDiidefatfe& While ML Horsc.hel's
(~~.·   ~ rcquat \Val_,~ ft.doct not~ that Mr. S1allgbter baa provided
-.:JI       Cas~ 4:~~                    lf5          .~ .
                                                 11 Ftied 04/16/21 Page 1 of 2
             Case 4:18-cv-00006-HRH DocumentBxhibit
                                             152-12 S Filed 07/12/21 Page 1Exhibit
                                                                             of 9146 pg1
                "'-~:
                                                                                                   Q                                                                                                            ''~-
                                                                                                                                                                                                               "~1




0    -
                        ~!
                        ~~
                                                                             ~~;1. •1J.r.e:!
                                                                       - leti ..       i.t                                  f(IB
                                                                                                                            v-11
                                                                                                                                                  ifiiti(l~l_a>_(i_~.
                                                                                                                                                  Jilt .. rl~~ ~I"'
                                                                                                                                                                      ·
p~
(i r,;
{': l:i
l         lb
-~

()')




                                                                                                                                                  •r•
    ':1




                                                                              ifr['''s
0


6                        !                            .··.             ..                                                   O.f        1..                              f

,                       .e.
                              ~
                                                      -~.-.·           ,.      ·• ·. · ·. .
                                                                                                   ~~
                                                                                                                  r.r:~~    e. •
                                                                                                                            ~~~:!Jk
                                                                                                                                   J }!!                        •   tt . . .                ··
o
·~                            !r                      -o
                                                      ~
                                                                       .
                                                                       s .    S
                                                                                  r: ,, . 1:?-
                                                                                  0
                                                                                          B'                                                      i   =:· B 3;;·
                                                                                                                                                  i..r~ ifl ~ ~.
~,,                                           ~.. ~·~ · ~"_r.IJ                 r ·.·! -1~ -~- l·-~~· •~ r~ -. ~-~:~ . · 1:·I'..... I. £.~.. ·~
                                                               ~              .!?A[ ltll -~i laal~rr~
.M~-
.... .A
                              ~~
                              o'. .~
                                  __··'_-·
                                      .      . \A. . .-.•
                                             ~·, ~
                                                               R
                                                               1
                                                                       .
                                                                       J·.        S
                                                                                      .
                                                                                                   ~' .           ·~    .     .,   ~
                                                                                                                                   F        ·t·   ~· •
                                                                                                                                                  li..   It·                  R .
                                                                                                                                                                              o   c
if'~
     J
          ill
                              -·
                              ;oo
                              -'Q            ~ .'
                                              .

                                                      -        ·~
                                                               ..._.   ~
                                                                       '          '
                                                                                      .
                                                                                      '        '          ' ·..
                                                                                                                  .     .
                                                                                                                        .     -.
                                                                                                                                       ..   '
                                                                                                                                                                         '
                                                                                                                                                                                  Iii



                                                                              Ff~.-~~~~- ~~·~. l}i.. lt1J
    ~




                              ~~                      ~
~
~


:n
ro
a..
                              ~                       ~                       11  !            f f
                                                                                               G   I     f . I    1::    t f -.. -                       Slit
                                                                                                                                                                                                                       ·~




                                                      i                       ~ !f"lll';                                                                        ~. t
0
~
..._


                                                                                                                                                  .t·.·tt.. t. If-.
.




-
}d
Q)
•N
::J-8>                                                                          •. r~r                                        Ii,'i;·,·                                  i'
                                                                                                                                                                                        .
'"U
;tti

                                                                              .. tts'J~I ·. '""                                                   qa                         t· 1
                                                                                                                                                  r;It
~




                                                                              (i~~l-t·~ I !it
Qi)
                                                                                                                                                                    t·
N
0~
                                                                                                                                                                         ir
t~



                                                                              ·tl··~~
                                                                               ~.
                                                                                      't itl-1~~                                                          s ~ s
                                                                                                                                                                    A
                                                                                                                                                                    I         f
                                                  Case 4:18-cv-00006-HRH Document 152-12 Filed 07/12/21 Page 2 of 9                                                                          Exhibit 146 pg2
                                       OIDT A~ SPAB.KS
                                          A'n'OWIY A'f Lilli
                                          l ~§~ h"'iLI ffi,Uf
                                       MIQAN~ AtNICA ~~
                                           fHJ (~ 4~!~'1~
                                           ,~ it&~ ,,,,.,~,,




VIA
 . ~ ,. ~~ ~~ f!$
                      . . Aflf!
     fA~!! ~B~w/lJf:f4~ii

eaT~Pnm MAlL: 1010 l090 coo2 7361 s~ds

ThomuStC11k
GaltlWlPiro ~ OfiMf (utiq)
BLM Alasb State Office
222 West Seventh Ave•., #13
Anchorap, Alu~ 99513-759·9

R.e: H~l, ~ ReuoUshle ~OQommoda.tion

Dear Mr~ S~ Ckdr:
         As you know, 1represent Ms. Horschtl rcprdbls hw requnts for rcuo.Ole
accommodation from the AFSIBLM.. I have e.mcloHd a copy of two additional letters tom Dr.
Parker and Dr. Brown.

        Ms. Horschcl needs a pemlltltat ~pm•nt to a comparable positiotL M& Herschel
would aeeept a mssigmucmt to one of the two vaeam·lm.\d law ~or poaltioDS that me
performed during her detail or to a realty specialist positio!l at thl Fairbanb District Qftico or
any comparable positioPL It iJ Ma. Horsehol's ~that there are C1.Uf0lltly two
positions vaeant at the Pairbanb District Oftle; for~ laud law examiner and at leut oae
position coming vacant in the near future for a Nalty $p'dali$t positioa

      Ms. Horschel would be happy w·dfswu her·~equ.t for reuonablc aeeommodation, her
medical evidence or her reassignm~t with you in the.hofM' ofmel~ns her request for a
reaso~le acoo~~tion. Please let me know if you wi$b to schedule a meeting"




         Case 4:18-cv--OOQQ6 . . HRH Document 123--12 Filed 04/16/21
          Case 4:18-cv-00006-HRH Document 152-12 Filed 07/12/21 Page 3Exhibit
                                                                        of 9146 pg3
                                                             '~   '.
ldf. steta~r tetter
Horsoh.ellWl
September 12, 2011
page2of2




~e:   Dr. Brown 8117/11
      Of;~ Plfbr t/11! 1




        Case 4:18-ev=OOOQS .. HRH Docurnent 123.-12 Filed 04/16121 Page 2 of 5
         Case 4:18-cv-00006-HRH Document 152-12 Filed 07/12/21 Page 4Exhibit
                                                                           of 9146 pg4
                       •                                    'i
                                                        · aD• ABPP

         3428        FRIMONT   PuGs N. #318 8am.a WA 98103
                 (201) 833-240            AX (      )   1474281




TO: Thoma~ St. Cl*f AotfDs Fifo Oflcor, Gala Zeao- Alalka Pile Sarviee
~efLand Man.apma

RU: Bst:h« Horschel reque~t for~~~ ~mmodadone to a disability
Dear Mr. Sinelair:
       Ma. Homchet• forwanled your letter of Aup ts• tom~. Iu reprd to your
requests Cor olarifieation aDd ddaihJ, pl.- JtOW the follcwin,:

   1. You have Mked how Ms. Hcnchel's work ~dins aft'eQtlher abilities to tleep,
      co~ and attend. In my opkdoa. the ooMitiotw hl )b. Borseho1'1 uaual
       worksitc are the aptCific catal)'lt for thia episad.e ofW.Uor depressive~.
       and aorve u the fitctor that agmvated ad JMdt symptomatic her previously
       asymptom,a.tic cue of Post tnmmadc sm. disorder. She perceives that workplaco
       to be -               mel retaliatory, and thw peyoholosfcally uasafc. lemainms
       in that wolkplace ted to a serious deteriomtiOD. in her mco.tal health tom itl
       previous state of stability and ~ ftmcti~ In my opiai._ the conditio•
       of that workp~ are the most proximate caut~ of tho uud.er~ disorders
       leading to impaitmenta in tbe essential functions of sleep. concentratiou, and
       atteatiO!l. .                                                             '
   2. AU of these impairments, whicll are symptqms ofher diapoacd conditioua. Major
       depressive disorder and Poat trauraadc sa. diiOfdlr, are MVn mB1tt1re. As
       best as lean acertaia hl reprd to ~ thuo problems lftR in the contat of
       certain events mMl~ Herschel's regular worlmite in mid.-201 0, and persist
       through the presant time. They wore amelioratld to ~ level during tho
      .period in which she wu detailed out oflwr usual wotbite. This chanp in
       SJU1Ptoml when Ms. HOJ.'Sdtel Wll moved ftom tho workplace that she
       experiences as psychologicall,y unsafe serves u the foundation for my
       recommendation that sho receive a eontinuhls placenumt outside of that replar
       worksite un1il such time u aU issues regarding her EEOC claim have bee
       resolved.
   3.. Impaired sleep has a global impact oa ML Honehora capaeiti• to fimction in aU .
       aspect~ of he wotkplaco. Impai.nld attmdon md ~en also have atobal



    Case 4:18-.cv"'oooos~HRH Document 123.-12 Filed 04/16/21 Pag
     Case 4:18-cv-00006-HRH Document 152-12 Filed 07/12/21 Page 5Exhibit
                                                                   of 9146 pg5
       impact Baud upon tho i.ufcrmatiot1 avai~lo to me,. Ms. Horsehel"s eapacitiu to
       sleep, attend, and~ were dciendy imp1'cved by her nlllOVal tom hot
       usual work setting that she·wu able to perform all upects ofher job tha:o. Any
       return to the work site iu which a pcrceivct btmlfto be a tatpt of
       dilcrlmiDation and retaliation wiU ·tad to an agravation of these ~ and
       globally a#'ect her ability to perform the tbnctiODS of any job to which she is
       .-iped in that work~... CODV.,.ly, in a wodt IOttiq whem sho is not
       ~eacins henelfu boins ~and reta1iaJd apiust, her symptom~
       ameliorate and she il able to pedorm all tasks fbr which she il trained. It would
       be impossible to identify specific componcats of the job that she pertbrmed ht her
       previous worksite tJtat are more or leu atiected by the impairments arilins ftom
       her disability. AU of tile described~ of the job deacription for Forestry
       Teclmicimi.Fire Dilpatch are copitlve tub. Copitive fimctioui.ns is glohally
       impaired by sov• sleep ~o. ~--of attentioa and concatration
       em and will affect~ in any eopitjvo tuk..lt II~ to noll duiJ
       tllaf' impaimumJitDW sett~n,..,p.:~fte, in tial M1. Honehel ~ U.
       qmptomf#l.c wha she Is ill a work aBtllng t1W all•~to IHim:in-
       discriminatory tmd Mn-retaliatory, and hisllly qmptomt:dic ill 1M "WOrk setting
       where s~Je ~ lunelfto be ~ol~ 'IMID/&

        I continue to recommend that~ Hm:achol be~ fbt her disability
    by being re-assiped to a work seWns in which b.or tmdcr!yinz ~are not
    rendered highly l)mptomadc. She is VtJtY Hbly to haw her symptom.~ rotum to a
  . manageable level that doa not impair her capaeitiea at an when she is in a di:tfenmt
    work scfiins.lfslul II requinNJ tfJ nmms to her 01'igiMI work setting sA• is at rllk of
    becoming more dbablsd and at rllk of~ numtalltsalth probl4!11M. The
    fundamental requirem8Bt for treatmu of Post traumatic mea disorder is that tho
    patient have a C'l1l'rf41t life -~that they ~veto be safe. Tho abalnce of
    such safety in daily lite makes treatment meffeodve. Thus. evm though Ms. Horschel ·
    _has diligently sought care and. treatment for her condition~. &ilute to accommodate
    her in an on-going fashion wiD render h« efforts oflittlo '*'·

Please feel fiee to contact me mould you roquit'o mort details reprdbl.J my diapotis of
Ms.. Horschel and my recommendations for ~ons to h« diJibility.

Sincerely,

~ S.    BroW!\ P'itD$ AIPP
Diplomate in CUnica1 PsycholoSf




    Case 4:18--:cv-ooooe . . HRH Doeurnent 123,.12 Filed 04/16/21 Pag~ 4 of !2
     Case 4:18-cv-00006-HRH Document 152-12 Filed 07/12/21 Page 6Exhibit  of 9146 pg6
 ~-1,2011

 To Whom    It*    C..W
 Thiaia~&th«H~ (datl0fbirth1~l~1971).

 In my medical optnloa. N& Horsohtl ~41._ to bt ~to WOlt mhorpo*loa u a
 toraay ~at 'the Alukaf'be ~.-Port Wldmwl- due to~~
 and stress rclatod to her spedfio work dtuldoa.

  MI. Horschd hal a disability tbat should be reasonabl7 aonamtPOdated by reassip,b;Js her
· to \VOlt ia a diffclcat office with dUinat ~ ApiD, 11111 i6 ~ o/l'KR"iilllg,
  just not at the A1alb File Scvice at :Port Waiawdaht

 In my opiDkm, Ms. HOIIChel si:J.o\dd be ox~ fma \VGfk becaue afhcr mtdical
 condition for the~ pedoCt i'om A.Qpst ~ ~ .,.ubef t7*.



   ~~P•/t!tt
 Stepbort ,_..,~'*fLit
 Clbda!~
 Alalb u.a-11111
 9014~1




    Case 4:18-cv-00006~HRH Documet1t 123.,12 Filed 04/lS/21 Pag
     Case 4:18-cv-00006-HRH Document 152-12 Filed 07/12/21 Page 7Exhibit
                                                                   of 9146 pg7
M   Medical documentation
    1 message

      Herschel <eihorechetCialuka..ldU>                                   Wed, Mar 7. 2012 at 6:47 PM
a: -Thomaa BSt. Cialtt <tstclaifOblm.gav>
Tom.
Ph1.- .,, ttl• d.~ti'ted mefeat d~mentatlon tram my~ tN.t you rt.-mtd~~
E~ther




           Case 4: lS~cv .. QOOQ6-.H FW4hiljb&fment 123.. 13 Filed 04/16/21
            Case 4:18-cv-00006-HRH Document 152-12 Filed 07/12/21 Page 8Exhibit
                                                                            of 9146 pg8
    ftiamy~tbMII*- . . . . . . . . ~~·oftiiDpOIIIff•
    uaipma to nasoably aceommcctato lwtcurrad d~QbiUty.
    Sho teO. me tho wort is aa inteWaeueo ot1kcr at tho .Aluka~ ~oa
                                                 ua
    Cader. Pxoro taDdDS withhef about the poait1oa       read.._
                                                         bel  to work, Ja my
    ophDon that it 'WOuld be~ to pvc • t8 oppmUmi1Jto 101 ittbitjob could
    work out for hlr.                                  .




    I will be \VOddns with her reprdiq iaueltha,t arise dudq '9/0rt or tuiniua; if
    insalmlOUntabl• isruol adM duriDs the~ oftbe work, thG we wW deal 'Widl at that
    tim&                            .

        -·...- /)..   ~ ~. p,, Q
           P~,PILD.
    ClhUel! ~holosiR
    .Ala$b [,f~ 1111




·      case 4:1s.. cv.. ooooa .. HRH Docurnent 123,.,13 Filed 04/16/21 Page 2 of 2.
        Case 4:18-cv-00006-HRH Document 152-12 Filed 07/12/21 Page 9Exhibit    of 9146 pg9
